﻿I join other delegations in
congratulating you, Mr. President, on your election as
President of the General Assembly. Your experience and
diplomatic skills will undoubtedly guide us successfully
through the fifty-fourth session. I would also like to express
our gratitude to your predecessor, Mr. Didier Opertti, who
displayed such competence and ability in conducting our
work during the past year. We would also like to express
our deep sense of satisfaction and gratitude to the
Secretary-General, Mr. Kofi Annan, for his incessant
diplomatic intervention to help resolve conflicts in various
parts of the globe.
May I also take this opportunity to offer our most
sincere congratulations to the three new Members of this
Organization, the Republic of Nauru, the Kingdom of
Tonga and the Republic of Kiribati. I should also add that
Malta already cooperates closely with these three new
Members through our joint membership of the
Commonwealth.
For over half a century the United Nations has been
instrumental in fostering a culture of partnership among
States. The foundation and survival of a universal
Organization entrusted with the maintenance of
international peace and security and the promotion of
social justice, freedom and human rights is an
unprecedented achievement in the history of mankind.
Undeniably, great strides have been made by this
Organization in helping forge swords into ploughshares
through enhanced cooperation between its Member States.
We have striven individually and collectively, painfully at
times and imperfectly at others, towards a process of
political, social, economic and technological evolution.
Globalization has become a central concept in the way we
view the world. Interdependence has consequently become
the norm.
Overshadowing such progress, however, are the
armed conflicts, economic imbalances and social
dislocation that we still face. Events in our days show that
gross violations of human rights and disregard for
humanitarian principles continue to plague us. The
atrocities that human beings are capable of inflicting on
one another defy the noble aspirations that inspired the
birth of our Organization. The irony of such a situation
cannot be lost on anyone. Even less can the tragedy of
such a predicament be ignored.
Vicious armed conflicts, such as those we have been
witnessing in parts of Africa and in the Balkans, not to
mention the atrocities recently perpetrated in East Timor,
continue to destroy an untold number of lives, disrupting
entire societies, traumatizing tens of thousands of men,
women and children and diverting precious resources
away from development.
The international community cannot afford to be
complacent about the humanitarian crises that we are
23


witnessing today. It is incumbent on each of us to rise to
the challenge of securing a world free from deprivation,
fear and oppression. Strengthening the United Nations to
become better equipped to address contemporary needs and
to meet the challenges of the future thus becomes more
urgent. The role of the United Nations in the promotion of
preventive diplomacy must increasingly assume particular
importance if, collectively, we are to defuse and resolve
potentially destructive situations.
Peace and security are intimately intertwined with
development and prosperity. Too often, lack of development
precipitates conflict. Promoting development helps prevent
wars and acts as a means of creating channels of
cooperation within, as well as among, nations. This was the
essential message emanating from the International
Conference on Population and Development in Cairo and
the Copenhagen World Summit for Social Development. It
was a commitment to consolidate the partnership of nations,
a commitment restated and underscored during the review
conferences held within the fifty-third session of the
General Assembly.
Democracy, good governance, respect for human
rights and the rule of law are essential foundations for the
attainment of peace and development and for upholding the
dignity of the human person. Where these are absent, our
efforts to implement post-conflict peace-building,
rehabilitation and reconstruction programmes in war-torn
areas must be intensified. The importance of cementing
ceasefire agreements with stable political and economic
institutions, while simultaneously creating partnerships
between Governments and civil society, cannot be
underestimated.
One of the main thrusts of the work of the United
Nations has been aimed at the equitable and long-lasting
reform of the Security Council, especially given the
expanded membership of the Organization. It is in the
interest of all to find a solution to the Council's reform that
will ensure its smooth functioning, transparency and
enhanced relevance.
While the root causes of conflicts are complex, the
illegal proliferation and trafficking of weapons clearly has
a destabilizing effect on society and only serves to prolong
conflicts. Increased global efforts are warranted to monitor
and control the illicit transfer of small arms and light
weapons. The emerging global consensus on the issue is
encouraging. Malta looks forward to the eventual convening
of an international conference on the illicit arms trade in all
its aspects. Addressing this disruptive phenomenon becomes
more urgent when it is compounded by its complex
linkages with other equally destabilizing activities, such
as international crime, drug trafficking and terrorism.
Responsibility for the plight of peoples cannot be
shirked by national Governments. Accountability by
individuals for their actions must be enforced. The
international community's outrage at shocking, massive
violations of human rights has found expression in the
Statute of the International Criminal Court. The adoption
of the Statute last year in Rome constituted an important
milestone. It is Malta's hope that it is only a matter of
time before the Court begins to function.
Heinous crimes against humanity are an affront to
the intrinsic values of civilization. They cannot be
tolerated. Likewise, the shameless disregard for human
rights that have been enshrined in various international
instruments cannot go unheeded. Effective protection of
those rights should not be allowed to fall victim to
excuses of national sovereignty. This is even more
compelling given that only last year we commemorated
the fiftieth anniversary of the signing of the Universal
Declaration of Human Rights.
The international community has made great
headway in the way it deals with the world's resources to
safeguard the heritage of future generations. Since it
joined the Organization 35 years ago, Malta has played an
active role in this field. It would be remiss of me today
not to pay tribute to Professor Arvid Pardo, Malta's first
Permanent Representative to the United Nations, who
sadly passed away recently. His diplomatic skills and
judicious acumen, as well as his vision, were instrumental
in developing the concept of the common heritage of
mankind. This concept, so ably launched by Professor
Pardo on behalf of the Malta Government, was the key to
the process that eventually led to the adoption of the
United Nations Convention on the Law of the Sea.
In a similar vein, during the last session, my
delegation was active in promoting the idea of a better
and more substantive discussion on oceans through
improved coordination among the various organs dealing
with the subject. In this regard, it is our hope that a
workable solution to this issue will be reached.
Malta's readiness to play an active and positive role
in the furtherance of international peace and cooperation
has led to the reactivation of our application for
membership in the European Union. In September of last
year, following elections and a change in Government,
24


Malta reactivated its application, which had been frozen for
the previous two years. The application had been submitted
in 1990, and by the time it was suspended in 1996, Malta
was widely considered as a prime candidate for early
membership of the European Union. The 1998 reactivation
was therefore generally seen, both within and outside Malta,
as a resumption of unfinished business, rather than as a new
beginning.
The contractual basis of our present relationship with
the Union remains the Association Agreement signed in
1970, as subsequently amplified and amended. Until it is
superseded by membership, we expect this Agreement to
remain in force and to continue to be complemented by
additional measures in both traditional and new areas of
cooperation, including the areas of justice and home affairs.
We see our objective to join the European Union as
the most appropriate response to Malta's historical and
cultural heritage, as well as to the economic, social and
security requirements of our national development. The
accession negotiations that we hope to be conducting in the
near future will be guided by this perception. The outcome
of these negotiations will then be submitted to the
judgement of the Maltese people in a referendum.
Since independence in 1964, Malta has been
steadfastly committed to the critical role that multilateral
cooperation, as enshrined in the United Nations Charter, is
increasingly playing in the endeavour towards progress,
justice and stability within and among nations.
Over the years, notwithstanding constraints imposed
by its size and resources, Malta has engaged itself in many
United Nations-sponsored initiatives related to the
promotion of human rights, economic and social
development, disarmament, the peaceful settlement of
disputes and safeguarding the environment. As members of
the European Union, we expect to find increased
opportunities, as well as to benefit from an increased
capacity to pursue these and related objectives at both the
global and regional level.
This certainty springs from our conviction that the
European Union is at the forefront of endeavours to
strengthen international understanding and cooperation. Its
policies towards enlargement and regional cooperation, the
promotion of economic and social development, conflict
resolution and peacekeeping provide a constant gauge of its
relevance in this regard.
Malta views the enlargement of the European Union
not so much as an option but rather as a fulfilment. Each
enlargement step constitutes fulfilment for the Union
itself, and that contributes to the completion of an
historical process that reverses the age-old conflict and
the fragmentation of the European continent. It is also a
fulfilment for a candidate country like Malta in that
membership assures it of a continuing role in the political
and economic life of the continent where most of its
history and culture were, and continue to be, forged.
The unfolding of events in Europe over the last
decade highlights this fundamental dimension of the
Union's enlargement process. As they emerged from
political suppression and economic stagnation, the Central
and Eastern European States immediately defined their
national aspirations within the framework of European
integration. For its part, the European Union recognized
that the objective of membership for all the Central and
Eastern European States was a vital ingredient in
sustaining stability and progress throughout the continent
in the shorter and the longer term. Significantly, in spite
of the complexities involved, there is already a marked
readiness by the Union to contribute both assistance and
funds towards reconstruction in the Balkans while
simultaneously pursuing enlargement through Central and
Eastern Europe and with the two Mediterranean
islands — Malta and Cyprus.
Cooperation with the neighbouring regions and
around the world is, for the European Union, an
indispensable accompaniment to enlargement. Be it in the
traditional transatlantic domain, on the still-evolving
Eastern border or on its historical southern, Mediterranean
border, the Union provides a constant and credible
reassurance of the outward-looking dimension embedded
in the European integration process.
Straddling, as it does, both the horizontal and the
vertical axes of the Mediterranean, Malta attaches
particular importance to the promotion of cooperation in
this area. It is as much for regional and global
geostrategic reasons as it is in our own national security
interests for the Mediterranean to be considered as a
meeting place, rather than as a dividing line between
peoples and cultures.
Of particular importance to us is the Euro-
Mediterranean partnership launched in 1995 by the
European Union in Barcelona. This partnership provides
strong support for our belief that membership in the
Union will reinforce Malta's traditional role in the
25


promotion of Mediterranean security and cooperation. One
of Malta's contributions to the Union will be the added
insight into, and the commitment to, Euro-Mediterranean
cooperation that Malta will bring with it. At the regional
level, as much as at the broader international level, Malta
sees its membership in the European Union as an element
of further involvement in the process of multilateral
cooperation for peace and prosperity in the Mediterranean.
Malta has welcomed, and is wholeheartedly involved
in, the Barcelona partnership because of its intrinsic merits
in promoting a concrete and effective programme of
cooperation in the Mediterranean. In this regard, at their
last meeting in Stuttgart, the foreign ministers of the Euro-
Mediterranean partnership agreed to reinforce
comprehensive stability in the region through the conclusion
of the Euro-Mediterranean Charter for Peace and
Stability — an initiative in which Malta has been active
from the outset and which it is keen to see take shape.
Despite the many challenges faced by the
Mediterranean, it is our firm view that lasting solutions may
be found. We sincerely believe that an early settlement of
the Cyprus question along the lines of the relevant Security
Council resolutions can be achieved.
Malta has been encouraged by the positive overtures
signalled by the major protagonists in the Middle East
peace process in recent months. What appeared to be for so
long an intractable problem has been slowly but steadily
unfolding towards the path of reconciliation and peace.
True cooperation within the region demands that the spirit
of reconciliation prevail. Recent events — most especially
the Wye II Agreement — carried forward by all those
working for peace in the region bode well for continued
dialogue and cooperation between the parties of the region.
It is in this light that we hail the progress achieved on
the question of Lockerbie and the resulting suspension of
sanctions on Libya. The satisfaction expressed recently by
both the Security Council and the European Union General
Affairs Council in respect of positive developments in
Libya also augurs well for the inclusion of Libya in the
Euro-Mediterranean process as soon as it adopts the
Barcelona acquis. We welcome this development.
May all these efforts lead to widespread cooperation
for the Mediterranean as a whole, bringing peace and
prosperity for its people in the years to come.
To many the new millennium is a time of promise and
expectation, a period of change and transition. Yet, to many
others — indeed too many — it is a time of difficulty and
trepidation, of unfulfilled promises. Poised as we are on
the brink of a new era, it is vital that the United Nations
prevails to safeguard the well-being and prosperity of
future generations.
Even our best efforts can be brought to nothing in an
instant, by the sheer force of nature. The recent
devastating earthquakes that hit the peoples of Turkey,
Greece and Taiwan have galvanized the international
community. Shocked by the loss of so many lives, the
displacement of whole communities and the pain of
thousands, the international response to alleviate the
suffering was generous and expeditious. It was yet
another instance where the expression of solidarity
towards the victims of a natural disaster unveiled the
human face of the international community.
That same spirit also inspires us when challenged by
man-made disasters. It was that same spirit that gave birth
to the United Nations.
We acknowledge that the United Nations cannot be
the perfect panacea for the ills of the world. Yet it
remains the unique platform from which to promote and
protect the inherent rights of all peoples to live in peace,
freedom and dignity. By focusing on human security in
its manifold dimensions — political, economic and
social — the United Nations will continue to be a beacon
of hope to all nations.
The General Assembly has always shown that it is
fully conscious of the need to invest in the future — an
investment that also requires the consolidation of a culture
of peace. This was the essence of the resolutions that
proclaimed the year 2000 as the International Year for the
Culture of Peace and the next decade as the International
Decade for a Culture of Peace and Non-violence for the
Children of the World.
It is our fervent hope that the Millennium Assembly
next year will generate the necessary political will and
solidarity to ensure that our efforts on the international
scene bear fruit to safeguard the values on which this
Organization was founded. We must move the process of
introspection and deliberation forward to a process of
committed implementation and action. Strong political
will and conviction are needed to fulfil our common
goals.
26


We should not aim for short-term remedies, but should
rather pool our collective efforts in order to achieve
long-lasting solutions to the challenges we face today —
the eve of a new era.
This is Malta's pledge for the new millennium. This
is what we aim to ensure — that our efforts, both at the
national and international level will be achieved.